fh

“sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

id

 

ase 5:19-cv-00352-SVW-KK Document 23-1 Filed 09/06/19 Page 1o0f3 Page ID #:2

Grogs Lander, Esq. (#194018

W OFFICES OF KEVIN T. BARNES
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Tel.: Po 3) 549-9100 / Fax: (323) 549-0101
Email: Barnes@kbarnes.com

Kevin T. Barnes a. tHl94018)

hael A. Katri, Esq. (#221941)
OFFICES OF RAPHAEL A. KATRI
$549 Wilshire Boulevard, Suite 200
Beverly Hills, CA 90211-3104
Tel.: ( 310) 0) 940-2034 / Fax: (310) 733-5644
Email: atri@socallaborlawyers.com

Attorneys for Plaintiff CLARENCE C. BELL, II],
on behalf of himself and all others similarly situated

Fraser A. McAlpine pile Bar No. 248554)
Conor J. Dale (State Bar No. 274123)

Mariko Mae Ashle state Bar No. 311897)
JACKSON LEWI

50 California Street, "Sth Floor

San Francisco, California 94111-4615
Telephone: (4 15) 394-9400

F acsimile: (415) 394-9401

E-mail: Fraser.McAlpine@jacksonlewis.com
E-mail: Mariko.Ashley@jacksonlewis.com

Attorneys for Defendant
CEVA LOGISTICS U.S., INC.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CLARENCE C. BELL, UI, on behalf CLASS ACTION
of himself and all others similarly

situated, Case No.: 5:19-cv-00352-SVW (KKx)
Plaintiffs, PROPOSED] ORDER RE:
TIPULATION REGARDING
V. CLASS CERTIFICATION

CEVA LOGISTICS U.S., INC.
Delaware corporation; RANDSTAD
INHOUSE SERVICES, LLC, a
Delaware limited liability company;
and DOES 1 to 100, inclusive,

Defendants.

Honorable Stephen V. Wilson

 

Il

-7-

 

 

STIPULATION REGARDING CLASS CERTIFICATION; ORDER

 
 

 

HSe 5:19-cv-00352-SVW-KK Document 23-1 Filed 09/06/19 Page 2o0f3 Page ID #:2

[PROPOSED] ORDER

PURSUANT TO RULE 23(c) OF THE FEDERAL RULES OF CIVIL
PROCEDURE AND THE STIPULATION OF THE PARTIES, THE COURT
HEREBY ORDERS:

1,

The Court certifies a class under Federal Rules of Civil Procedure

(“FRCP”) Rule 23(b)(1) and (3) defined as follows:
All California employees of Defendant CEVA Logistics, U.S.,

2.

following:

Inc. employed as hourly-paid warehouse employees as of

November 15, 2014 to the present who were subject to

Defendant CEVA Logistics, U.S., Inc.’s policies and practices

regarding rest periods as alleged in Plaintiffs first cause of

action as set forth in the First Amended Complaint.

The class claims subject to this class certification order are the

(a)

(b)

(c)

Claims for premium pay for all California employees of
Defendant employed as hourly-paid warehouse employees as of
November 15, 2014 to the present who were subject to
Defendant’s policies and practices regarding providing rest
periods as alleged in Plaintiff's first cause of action as set forth in
the First Amended Complaint;

Wage statement claims derivative of a rest break claim for all
California employees of Defendant employed as hourly-paid
warehouse employees as of November 15, 2014 to the present
who were subject to Defendant’s policies and practices regarding
providing rest periods as alleged in Plaintiffs first cause of
action as set forth in the First Amended Complaint;

Claims for penalties under Cal. Labor Code § 203 derivative of a

rest break claim for all California employees of Defendant

-8-

STIPULATION REGARDING CLASS CERTIFICATION; ORDER

32

 
o S&S NN BA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Th

 

ise 5:19-cv-00352-SVW-KK Document 23-1 Filed 09/06/19 Page 30f3 Page ID #:2{

employed as hourly-paid warehouse employees as of November
15, 2014 to the present who were subject to Defendant’s policies
and practices regarding providing rest periods as alleged in
Plaintiff's first cause of action as set forth in the First Amended
Complaint;

(d) and Claims for restitution arising from a rest break claim
pursuant to Cal. Bus. & Prof. Code § 17200 for all California
employees of Defendant as hourly-paid warehouse employees as
of November 15, 2014 to the present who were subject to
Defendant’s policies and practices regarding providing rest
periods as alleged in Plaintiff's first cause of action as set forth in
the First Amended Complaint.

6. Pursuant to the parties’ Stipulation, the Court finds that each of the
requirements of FRCP Rule 23(a)(1-4) are satisfied.

7, The Court designates and approves Plaintiff Clarence C. Bell, III as
the class representative.

8. The Court appoints Plaintiff's counsel, Kevin T. Barnes, Gregg

Lander, and Raphael A. Katri, as class counsel.

IT IS SO ORDERED.
Dated:

 

The Hon. Stephen V. Wilson
United States District Court Judge

-9-

B3

 

STIPULATION REGARDING CLASS CERTIFICATION; ORDER

 

 
